


110 HR 1292 IH: To repeal the Authorization for Use of Military Force

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1292
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Authorization for Use of Military Force
		  Against Iraq Resolution of 2002 (Public Law 107–243), and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Contrary to the Weinberger Doctrine, which
			 states that the United States should use military force only if it is in the
			 vital national interest of the United States and only with clearly defined
			 political and military goals, the United States went to war against Iraq in
			 March 2003 without clearly defined political and military goals.
			(2)Contrary to the Powell Doctrine, which
			 states that if the United States is to use military force it should be
			 overwhelming military force, the United States went to war
			 against Iraq without the troop levels or strategy needed to secure a
			 post-invasion Iraq.
			(3)Ignoring the advice of United States
			 military leaders and experts, the President sent United States troops into war
			 against Iraq without sufficient levels needed for post-conflict success and
			 without sufficient armor and related equipment, and has used the United States
			 military in such a way that today it is straining under the weight of the
			 war.
			(4)The justifications cited by the President
			 for using military force against Iraq—that Iraq possessed weapons of mass
			 destruction and Iraq had links to al Qaeda—have not, to date, been proven
			 correct.
			(5)On May 1, 2003, the President announced the
			 end of major combat operations in Iraq, thus starting an entirely new phase—the
			 occupation of Iraq.
			(6)The justifications cited by the President
			 for using military force against Iraq have shifted dramatically since Congress
			 passed the Authorization for Use of Military Force Against Iraq Resolution of
			 2002 (Public Law 107–243), from combating the threat that Saddam Hussein
			 allegedly posed to the United States, to establishing an Iraqi democracy, and
			 to a larger vision of Middle Eastern democracy.
			(7)Public Law 107–243 authorized the President
			 to use force to defend the national security of the United States
			 against the continuing threat posed by Iraq.
			(8)Currently, United States troops are not
			 facing a military force or direct threat to the United States in Iraq, rather
			 they are facing both a Sunni insurgency against the United States occupation of
			 Iraq and a violent, long-standing struggle between Sunni and Shia Islam on the
			 streets of Baghdad—neither of which pose a continuing threat to
			 the United States.
			(9)Public Law 107–243 clearly reflected the
			 President’s policies of preemption and unilateralism that have left the United
			 States with an open-ended and ill-defined occupation of a country in the middle
			 of a civil war.
			(10)The President’s policies of preemption and
			 unilateralism that led the United States into Iraq now leave the United States
			 with no clear exit strategy from Iraq.
			(11)The escalation of the use of military force
			 in Iraq continues the retreat from long-held United States policies of
			 diplomacy, deterrence, and containment.
			2.Repeal of Public
			 Law 107–243The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 is hereby repealed.
		3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)Congress should vote on a new authorization
			 for use of force resolution that—
				(A)reflects the
			 current situation in Iraq;
				(B)abandons the Bush
			 Doctrine of preemption and unilateralism; and
				(C)realigns United
			 States policy with its long-held engagement priorities of diplomacy,
			 deterrence, and containment;
				(2)the United States should establish a
			 quick-reaction United States military force with an over-the-horizon presence
			 in the region to respond as needed to imminent security threats in the Middle
			 East;
			(3)the United States
			 should enhance and intensify diplomatic relations that will provide the proper
			 external environment and support for the difficult internal steps that the
			 Government of Iraq should take to promote national reconciliation;
			(4)the United States should increase efforts
			 to engage all neighboring countries and the League of Arab States in promoting
			 stability in Iraq;
			(5)the United States should maintain its
			 commitment to continue to provide humanitarian and reconstruction assistance in
			 Iraq;
			(6)the United States should redirect
			 diplomatic, economic, and military support to Afghanistan, where the Taliban
			 continues to destabilize the region; and
			(7)the United States should aggressively
			 pursue Osama Bin Laden, Ayman al-Zawahiri, al Qaeda and other terrorist
			 organizations that continue to pose an imminent threat to the United
			 States.
			
